Exhibit 10.2

 



[EXECUTION COPY]



 



SECURITY AND PLEDGE AGREEMENT

 

This SECURITY AND PLEDGE AGREEMENT (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, this “Agreement”) is
entered into as of October 24, 2017 among ANIKA THERAPEUTICS, INC., a
Massachusetts corporation (the “Borrower”), the Subsidiaries of the Borrower
identified as “Grantors” on the signature pages hereto and such other parties
that may become Grantors hereunder after the date hereof (together with the
Borrower, each individually a “Grantor”, and collectively, the “Grantors”) and
BANK OF AMERICA, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties.

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, modified, extended, restated, renewed, replaced, or supplemented
from time to time, the “Credit Agreement”), among the Borrower, the Subsidiary
Guarantors party thereto from time to time, the Lenders party thereto from time
to time and the Administrative Agent, the Lenders have agreed to make Loans and
issue Letters of Credit upon the terms and subject to the conditions set forth
therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement, (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (x) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

 

 

 



(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

 

(c) In addition, the following terms shall have the meanings set forth below:

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant to any Person of any rights (including, without limitation, the
grant of rights for a party to be designated as an author or owner and/or to
enforce, defend, use, display, copy, manufacture, distribute, exploit and sell,
make derivative works, and require joinder in suit and/or receive assistance
from another party) in a Copyright.

 

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world, (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing, (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
throughout the world.

 

 

2

 



“Excluded Property” means, collectively, (a) more than sixty-five percent (65%)
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary of the
Borrower that is a CFC, (b) any permit, license or any Contractual Obligation of
a Grantor to the extent the grant of a security interest in such permit,
license, or Contractual Obligation in the manner contemplated by this Agreement,
under applicable Law, is prohibited and would result in the termination thereof
or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Grantor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both), provided,
that (i) any such limitation described in the foregoing clause (b) on the
security interests granted hereunder shall only apply to the extent that any
such prohibition or right to terminate or accelerate or alter the Grantor’s
rights could not be rendered ineffective pursuant to the UCC or any other
applicable Law (including Debtor Relief Laws) or principles of equity and (ii)
in the event of the termination or elimination of any such prohibition or right
or the requirement for any consent contained in any applicable Law, permit,
license or other Contractual Obligation, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such permit, license or other Contractual Obligation shall be
automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder, (c) any property which, subject to the terms of
Section 7.02(c) of the Credit Agreement, is subject to a Lien of the type
described in Section 7.01(i) of the Credit Agreement, to the extent that a grant
of a security interest in such property would require a consent that has not
been obtained or would violate or invalidate such financing arrangements, but
only to the extent, and for as long as, such consent is not obtained or such
prohibition or right of termination is not terminated or rendered unenforceable
or otherwise deemed ineffective by the UCC or any other applicable Law, and (d)
any Intellectual Property (including any Software); provided, however,
notwithstanding anything to the contrary contained above, “Excluded Property”
shall not include (i) (x) any income, royalties, damages and payments
(including, without limitation, damages or payments for past, present and future
infringements, violations or misappropriations) now or hereafter due and/or
payable in respect of patents, patent rights, trademarks, service marks, trade
names, and copyrights of any Grantor, the intellectual property know-how related
thereto and the right to grant further licenses in respect thereof or (y) any
contract or other agreement pursuant to which any Grantor receives income,
royalties, damages, payments, or has rights to payment, now or hereafter due or
payable under, on account of or with respect to any Intellectual Property of any
Grantor, or the rights (including any such rights to payment) of any Grantor in
or under such contract or agreement, and all similar rights corresponding
thereto or (ii) any proceeds, products, substitutions or replacements of
Excluded Property (unless such proceeds, products, substitutions or replacements
would themselves otherwise constitute Excluded Property).

 

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

 

3

 



“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing that are developed by such Grantor, (ii) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, inventions (whether or not patentable), blueprints,
drawings, data, customer lists, catalogs, and all physical embodiments of any of
the foregoing that are developed by such Grantor, (iii) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses.

 

“Issuer” means the issuer of any Pledged Equity.

 

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

 

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world, (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon, (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing, (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world.

 

“Pledged Equity” means, with respect to each Grantor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary of the Borrower that is
directly owned by such Grantor and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Borrower that is a CFC that is directly owned
by such Grantor, including the Equity Interests of the Subsidiaries owned by
such Grantor as set forth on Schedule 5.21(f) to the Credit Agreement (as
updated from time to time in accordance with the Credit Agreement), in each case
together with the certificates (or other agreements or instruments), if any,
representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

 

4

 



(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2) in the event of any consolidation or merger involving any Issuer and in
which such Issuer is not the surviving Person, all shares of each class of the
Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.

 

“Restricted Securities Collateral” has the meaning set forth in Section 7(j) of
this Agreement.

 

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) in a Trademark.

 

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith anywhere in the world, (ii) all counterparts, extensions and renewals
of any of the foregoing, (iii) all income, royalties, damages and payments now
or hereafter due and/or payable under any of the foregoing or with respect to
any of the foregoing, including, without limitation, damages or payments for
past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present or future infringements, violations, dilutions or misappropriations of
any of the foregoing and (v) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

 

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.

 

5

 



“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York, except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all cash,
currency, money and Cash Equivalents; (c) all Chattel Paper (including
Electronic Chattel Paper and Tangible Chattel Paper); (d) all Commercial Tort
Claims (including, without limitation, those set forth on Schedule 5.21(e) to
the Credit Agreement (as updated from time to time in accordance with the Credit
Agreement)); (e) all Deposit Accounts; (f) all Documents; (g) all Equipment and
machinery; (h) all Fixtures; (i) all General Intangibles; (j) all Goods; (k) all
Instruments; (l) all Inventory; (m) all Investment Property, Securities and
Financial Assets; (n) all Letter-of-Credit Rights; (o) all Payment Intangibles,
any and all contract rights or rights to the payment of money, all insurance
claims and proceeds, all tort claims, all hedge agreements, all indemnification
rights and all tax refunds; (p) all Pledged Equity; (q) all Securities Accounts;
(r) all Software; (s) all Supporting Obligations; (t) all Vehicles; (u) all
books and records pertaining to the Collateral; (v) all Accessions and all
Proceeds and products of any and all of the foregoing; and (w) all other
personal, real or fixture property of any kind or type whatsoever now or
hereafter owned by such Grantor or as to which such Grantor now or hereafter has
the power to transfer an interest therein.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted in Section 2 of this Agreement shall not extend to, and the
term “Collateral” shall not include, any Excluded Property; provided, however,
that if and to the extent that any property shall not constitute, or cease to
be, Excluded Property, the Lien and security interest granted pursuant to
Section 2 of this Agreement shall immediately, and without the need for further
action of any Grantor or any other Person, attach to such property, which shall
thereupon form part of the Collateral.

 

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment, license or encumbrance of any Intellectual Property.

 

6

 



3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that until
the Facility Termination Date, that:

 

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Lien (other than the Lien of the Administrative Agent under this Agreement) on
or with respect to the Pledged Equity of such Grantor.

 

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect consensual Permitted Liens. The
taking possession by the Administrative Agent of the certificated securities (if
any) evidencing the Pledged Equity and all other Instruments constituting
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments. With respect to any Collateral
consisting of a Deposit Account, Securities Entitlement or held in a Securities
Account, upon execution and delivery by the applicable Grantor, the applicable
Securities Intermediary or depository bank and the Administrative Agent of a
Qualifying Control Agreement, the Administrative Agent shall have a valid and
perfected, first priority security interest in such Collateral (subject to
Permitted Liens arising as a matter of Law).

 

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products, (iv)
Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe, aircraft
engine or related property, (vii) an aircraft leasehold interest, (viii) a
Vessel or (ix) any other interest in or to any of the foregoing.

 

(d) Accounts. (i) Each Account of the Grantors and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Grantor to, the account
debtor named therein, (iii) no Account of a Grantor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent in writing, has been endorsed over
and delivered to, or submitted to the control of, the Administrative Agent,
(iv) no surety bond was required or given in connection with any Account of a
Grantor or the contracts or purchase orders out of which they arose, (v) the
right to receive payment under each Account is assignable and (vi) no Account
Debtor has any defense, set-off, claim or counterclaim against any Grantor that
can be asserted against the Administrative Agent, whether in any proceeding to
enforce the Administrative Agent’s rights in the Collateral or otherwise, except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts taken as a whole.

 

7

 



(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of a
Grantor, each such Grantor has exclusive possession and control of such
Equipment and Inventory of such Grantor except for (i) Equipment leased by such
Grantor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or (iii) Equipment and/or Inventory in the possession or control of a
warehouseman, bailee or any agent or processor of such Grantor to the extent
such Grantor has complied with Section 4(e). No Inventory of a Grantor is held
by a Person other than a Grantor pursuant to consignment, sale or return, sale
on approval or similar arrangement. Collateral consisting of Inventory is of
good and merchantable quality, free from material defects. None of such
Inventory is subject to any licensing, Patent, Trademark, trade name or
Copyright with any Person that restricts any Grantor’s ability to use,
manufacture, lease, sell or otherwise dispose of such Inventory. The completion
of the manufacturing process of such Inventory by a Person other than the
applicable Grantor would be permitted under any contract to which such Grantor
is a party or to which the Inventory is subject.

 

(f) Authorization of Pledged Equity. All Pledged Equity (i) is duly authorized
and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitutes all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor.

 

(g) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Grantor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 5.21(f) to the Credit Agreement (as updated from
time to time in accordance with the Credit Agreement), and (ii) no Grantor holds
any Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(c)(i) of this
Agreement other than as set forth on Schedule 5.21(c) to the Credit Agreement
(as updated from time to time in accordance with the Credit Agreement). All such
certificated securities, Instruments, Documents and Tangible Chattel Paper have
been delivered to the Administrative Agent to the extent required by the terms
of this Agreement and the other Loan Documents.

 

(h) Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Administrative Agent, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.

 

(i) Reserved.

 

8

 



(j) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC or the granting of control (to the extent required under
Section 4(c) hereof) or (iii) the exercise by the Administrative Agent or the
Secured Parties of the rights and remedies provided for in this Agreement
(including, without limitation, as against any Issuer), except for (A) the
filing or recording of UCC financing statements or other filings under the
Assignment of Claims Act, (B)  obtaining control to perfect the Liens created by
this Agreement (to the extent required under Section 4(c) hereof), (C) such
actions as may be required by Laws affecting the offering and sale of
securities, (D) such actions as may be required by applicable foreign Laws
affecting the pledge of the Pledged Equity of Foreign Subsidiaries,
(E) consents, authorizations, filings or other actions which have been obtained
or made, and (F) as may be required with respect to Vehicles registered under a
certificate of title.

 

(k) Commercial Tort Claims. As of the Closing Date, no Grantor has (either
individually or in the aggregate for all such Commercial Tort Claims) any
Commercial Tort Claims seeking damages in excess of $250,000 other than as set
forth on Schedule 5.21(e) to the Credit Agreement (as updated from time to time
in accordance with the Credit Agreement).

 

4. Covenants. Each Grantor covenants that until the Facility Termination Date,
that such Grantor shall:

 

(a) Maintenance of Perfected Security Interest; Further Information.

 

(i) Maintain the security interest created by this Agreement as a first priority
perfected security interest (subject only to Permitted Liens) and shall defend
such security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

 

(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s reasonable written request, statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent may
reasonably request, all in reasonable detail.

 

(b) Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (i) any Lien (other than Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder and (ii) the
occurrence of any other event which could reasonably be expected to have a
material impairment on the aggregate value of the Collateral or on the security
interests created hereby.

 

9

 



(c) Perfection through Possession and Control.

 

(i) If (A) any amount in excess of $250,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, or (B) if any property constituting
Collateral shall be stored or shipped subject to a Document, in each case,
ensure that such Instrument, Tangible Chattel Paper, Supporting Obligation or
Document, is either in the possession of such Grantor at all times or, if
requested by the Administrative Agent in writing to perfect its security
interest in such Collateral, is delivered to the Administrative Agent duly
endorsed in a manner reasonably satisfactory to the Administrative Agent. Such
Grantor shall ensure that any Collateral consisting of Tangible Chattel Paper is
marked with a legend reasonably acceptable to the Administrative Agent
indicating the Administrative Agent’s security interest in such Tangible Chattel
Paper. To the extent the value of all Instruments, Documents, Supporting
Obligation and Tangible Chattel Paper not in the possession of the
Administrative Agent exceeds $250,000, the Grantors shall deliver such
Instruments, Documents, Supporting Obligations and Tangible Chattel Paper to the
Administrative Agent so that the value of all Instruments, Documents, Supporting
Obligations and Tangible Chattel Paper not in the possession of the
Administrative Agent does not exceed $250,000.

 

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of a Grantor, including, without limitation, in connection with any
Permitted Acquisition, all certificates and instruments constituting
Certificated Securities or Pledged Equity. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A hereto or other form reasonably acceptable to the
Administrative Agent.

 

(iii) If any Collateral shall consist of (A) Deposit Accounts, Securities
Accounts or uncertificated Investment Property or (B) Electronic Chattel Paper
and Letter-of-Credit Rights (in the case of this clause (B), with a value in
excess of $250,000), execute and deliver (and, with respect to any Collateral
consisting of a Securities Account or uncertificated Investment Property, cause
the Securities Intermediary or the Issuer, as applicable, with respect to such
Investment Property to execute and deliver) to the Administrative Agent all
control agreements, assignments, instruments or other documents as reasonably
requested by the Administrative Agent for the purposes of obtaining and
maintaining Control of such Collateral, subject to any express limitations set
forth in Section 6.14 of the Credit Agreement. If any Collateral shall consist
of Deposit Accounts or Securities Accounts, comply with Section 6.14 of the
Credit Agreement.

 

10

 



(d) Filing of Financing Statements, Notices, etc. Each Grantor shall execute and
deliver to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including such instruments as the Administrative
Agent may from time to time reasonably request in order to perfect and maintain
the security interests granted hereunder in accordance with the UCC, including,
without limitation, financing statements (including continuation statements),
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder. Furthermore, each Grantor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Facility Termination Date. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its reasonable discretion desire to file the same.

 

(e) Collateral Held by Warehouseman, Bailee, etc.

 

(i) During the existence of any Event of Default and the continuation thereof,
and at the written request of the Administrative Agent, if any Collateral is at
any time in the possession or control of a warehouseman, bailee or any agent or
processor of such Grantor (A) notify the Administrative Agent of such
possession, (B) notify such Person in writing of the Administrative Agent’s
security interest for the benefit of the Secured Parties in such Collateral, (C)
instruct such Person to hold all such Collateral for the Administrative Agent’s
account and subject to the Administrative Agent’s instructions and (D) unless
otherwise consented to in writing by the Administrative Agent, use commercially
reasonable efforts to obtain (1) a written acknowledgment from such Person that
it is holding such Collateral for the benefit of the Administrative Agent and
(2) such other documentation required by the Administrative Agent (including,
without limitation, subordination and access agreements); and

 

(ii) At the request of the Administrative Agent, perfect and protect such
Grantor’s ownership interests in all Inventory stored with a consignee against
creditors of the consignee by filing and maintaining financing statements
against the consignee reflecting the consignment arrangement filed in all
appropriate filing offices, providing any written notices required by the UCC to
notify any prior creditors of the consignee of the consignment arrangement, and
taking such other actions as may be appropriate to perfect and protect such
Grantor’s interests in such inventory under Section 2-326, Section 9-103,
Section 9-324 and Section 9-505 of the UCC or otherwise, which such financing
statements filed pursuant to this Section shall be assigned to the
Administrative Agent, for the benefit of the Secured Parties.

 

11

 



(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any person or property, in whole or in part, from payment
thereof, or amend, supplement or modify any Account in any manner that could
reasonably be likely to adversely affect the value thereof, or allow any credit
or discount thereon, other than as normal and customary in the ordinary course
of a Grantor’s business or as otherwise permitted under the Credit Agreement.
Each Grantor will deliver to the Administrative Agent a copy of each demand,
notice or document received by it that reasonably questions or calls into doubt
the validity or enforceability of any material Account.

 

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of any Grantor, which might, individually or in
the aggregate for all such Commercial Tort Claims, reasonably result in awarded
damages in excess of $250,000.

 

(h) Inventory. With respect to the Inventory of each Grantor:

 

(i) At all times maintain inventory records in accordance with GAAP and
otherwise customary for similarly situated companies in the same line of
business.

 

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto).

 

(i) Books and Records. Mark its books and records (and shall cause the Issuer of
the Pledged Equity of such Grantor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

 

(j) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral with an aggregate value for all
such Collateral in excess of $250,000 to any real property in a manner which
would change its nature from personal property to real property or a Fixture to
real property, unless the Administrative Agent shall have a perfected Lien on
such Fixture or real property.

 

12

 



(k) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies.

 

(i)  Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (A) is dealt in or traded on a securities exchange or in
a securities market, (B) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (C) is an Investment Company Security, (D) is
held in a Securities Account or (E) constitutes a Security or a Financial Asset.

 

(ii) Without the prior written consent of the Administrative Agent, no Grantor
will (A) vote to enable, or take any other action to permit, any applicable
Issuer to issue any Investment Property or Equity Interests constituting
partnership or limited liability company interests, except for those additional
Investment Property or Equity Interests constituting partnership or limited
liability company interests that will be subject to the security interest
granted herein in favor of the Secured Parties, or (B) enter into any agreement
or undertaking, except in connection with a Disposition permitted under Section
7.05 of the Credit Agreement, restricting the right or ability of such Grantor
or the Administrative Agent to sell, assign or transfer any Investment Property
or Pledged Equity or Proceeds thereof. The Grantors will defend the right, title
and interest of the Administrative Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons whomsoever.

 

(iii) If any Grantor shall become entitled to receive or shall receive,
including, without limitation, in connection with any Permitted Acquisition, (A)
any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, and promptly deliver the same to the Administrative Agent,
on behalf of the Secured Parties, in accordance with the terms hereof.

 

(l) Reserved.

 

(m) Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted).

 

(n) Government Contracts. Promptly notify the Administrative Agent, in writing,
if it enters into any contract involving aggregate payments in excess of
$250,000 with a Governmental Authority under which such Governmental Authority,
as account debtor, owes a monetary obligation to any Grantor under any Account.

 

13

 



(o) Vehicles. Upon the written request of the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, file or cause to
be filed in each office in each jurisdiction which the Administrative Agent
shall deem reasonably advisable to perfect its Liens on the Vehicles, all
applications for certificates of title or ownership (and any other necessary
documentation) indicating the Administrative Agent’s first priority Lien on the
Vehicle (subject to any Permitted Liens) covered by such certificate.

 

(p) Reserved.

 

(q) Change of Name; State of Organization. No Grantor shall, without providing
30 days prior written notice to the Administrative Agent (or such other period
of time as agreed to by the Administrative Agent), change its name, state of
formation or organization, form of organization or principal place of business.

 

(r) Further Assurances.

 

(i) Promptly upon the written request of the Administrative Agent and at the
sole expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) with respect to Government
Contracts involving aggregate payments in excess of $250,000, assignment
agreements and notices of assignment, in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (or
analogous state applicable Law), and (B) all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law in
connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.

 

(ii) From time to time upon the Administrative Agent’s reasonable written
request, promptly furnish such updates to the information disclosed pursuant to
this Agreement and the Credit Agreement, including any Schedules hereto or
thereto, such that such updated information is true and correct in all material
respects as of the date so furnished.

 

(s) Credit Agreement. The obligation of any Grantor to take any act specified in
Section 4 of this Agreement is subject to the last paragraph of Section 6.14 of
the Credit Agreement.

 

14

 



5. Authorization to File Financing Statements. Each Grantor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time deem
reasonably necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired.”

 

6. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis promptly upon timely notice thereof
and written demand therefor, shall constitute additional Secured Obligations and
shall, to the extent set forth in the Credit Agreement, bear interest from the
date said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent on behalf of the Secured Parties
shall have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by any
applicable Law (including, but not limited to, levy of attachment, garnishment
and the rights and remedies set forth in the UCC of the jurisdiction applicable
to the affected Collateral), the rights and remedies of a secured party under
the UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral), and further, the Administrative Agent may, with or
without judicial process or the aid and assistance of others, (i) enter on any
premises on which any of the Collateral may be located and, without resistance
or interference by the Grantors, take possession of the

 

15

 



Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Administrative Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, or (v) without demand and without advertisement, notice,
hearing or process of law, all of which each of the Grantors hereby waives to
the fullest extent permitted by Law, at any place and time or times, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for money, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Administrative Agent shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the Issuer of such securities to register such securities
for public sale under the Securities Act of 1933. The Administrative Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Grantor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. Each Grantor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (A) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Administrative Agent may, in
such event, bid for the purchase of such securities. The Administrative Agent
shall not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable Law, each of the Grantors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may

 

16

 



postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place. To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in each case against whom such claim is asserted. Each Grantor
agrees that the internet shall constitute a “place” for purposes of Section
9-610(b) of the UCC and that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the UCC.

 

(b) Remedies Relating to Accounts.

 

(i) During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall, promptly upon written request by the
Administrative Agent, notify (such notice to be in form and substance reasonably
satisfactory to the Administrative Agent) its Account Debtors and parties to the
Contractual Obligations subject to a security interest hereunder that such
Accounts and the Contractual Obligations have been assigned to the
Administrative Agent, for the benefit of the Secured Parties and promptly upon
written request of the Administrative Agent, instruct all account debtors to
remit all payments in respect of Accounts to a mailing location selected by the
Administrative Agent and (B) the Administrative Agent shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the Secured
Parties in the Accounts.

 

(ii) Each Grantor acknowledges and agrees that the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the Secured Parties shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.

 

17

 



(iii) During the continuation of an Event of Default, (A) the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Grantors shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications, (B) upon the Administrative Agent’s reasonable written request
and at the expense of the Grantors, the Grantors shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Accounts and (C) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.

 

(iv) During the continuation of an Event of Default, upon the written request of
the Administrative Agent, each Grantor shall forward to the Administrative
Agent, on the last Business Day of each week, deposit slips related to all cash,
money, checks or any other similar items of payment received by the Grantor
during such week, and, if requested by the Administrative Agent in writing,
copies of such checks or any other similar items of payment, together with a
statement showing the application of all payments on the Collateral during such
week and a collection report with regard thereto, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts that are subject to Qualifying Control Agreements or held with any
Secured Party.

 

(d) Investment Property/Pledged Equity. Upon the occurrence of an Event of
Default and during the continuation thereof: the Administrative Agent shall have
the right to receive any and all cash dividends or other payments or
distributions made in respect of any Investment Property or Pledged Equity or
other Proceeds paid in respect of any Investment Property or Pledged Equity, and
any or all of any Investment Property or Pledged Equity may, at the option of
the Administrative Agent, be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (i) all voting, corporate and other rights pertaining to such
Investment Property, or any such Pledged Equity at any meeting of shareholders,
partners or members of the relevant Issuers or otherwise and (ii) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property or Pledged Equity as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property or Pledged
Equity upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate, partnership or limited liability company
structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property or Pledged Equity, and in connection therewith, the right to
deposit and deliver any and all of the Investment Property or Pledged Equity
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Administrative Agent in writing that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property or Pledged Equity directly to the
Administrative Agent. Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends or other payments or other distributions made in respect of
any Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity to the extent not inconsistent with the terms of
this Agreement and the other Loan Documents.

 

18

 



(e) Material Contracts. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall be entitled to (but
shall not be required to): (i) proceed to perform any and all obligations of the
applicable Grantor under any Material Contract and exercise all rights of such
Grantor thereunder as fully as such Grantor itself could and (ii) do all other
acts which the Administrative Agent may deem necessary or proper to protect its
security interest granted hereunder, provided such acts are not inconsistent
with or in violation of the terms of any of the Credit Agreement, of the other
Loan Documents or applicable Law.

 

(f) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof and subject
to the terms of the underlying leases applicable thereto (except to the extent
any restrictions set forth therein are invalidated or otherwise superseded by
applicable Law) and any consent or waiver delivered in accordance with Section
6.14(c) of the Credit Agreement or otherwise in accordance with applicable Law,
the Administrative Agent shall have the right to enter and remain upon the
various premises of the Grantors without cost or charge to the Administrative
Agent, and use the same, together with materials, supplies, books and records of
the Grantors for the purpose of collecting and liquidating the Collateral, or
for preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Grantor shall also at its expense perform any and all
other steps reasonably requested in writing by the Administrative Agent to
preserve and protect the security interest hereby granted in the Collateral,
such as placing and maintaining signs indicating the security interest of the
Administrative Agent, appointing overseers for the Collateral and maintaining
inventory records.

 

19

 



(g) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Secured Obligations,
or as provided by Law, or any delay by the Administrative Agent or the Secured
Parties in exercising the same, shall not operate as a waiver of any such right,
remedy or option. No waiver hereunder shall be effective unless it is in
writing, signed by the party against whom such waiver is sought to be enforced
and then only to the extent specifically stated, which in the case of the
Administrative Agent or the Secured Parties shall only be granted as provided
herein. To the extent permitted by Law, neither the Administrative Agent, the
Secured Parties, nor any party acting as attorney for the Administrative Agent
or the Secured Parties, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct hereunder as determined by a final
non-appealable judgment of a court of competent jurisdiction. The rights and
remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have.

 

(h) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

(i) Waiver; Deficiency. Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and, subject
to the terms of the Loan Documents, the fees, charges and disbursements of
counsel. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Grantors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.

 

20

 



(j) Registration Rights. After the acceleration of the Obligations upon the
occurrence and continuation of an Event of Default:

 

(i) If the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Issuer (and the officers and directors thereof) that is a
Grantor or a Subsidiary of a Grantor (other than Anika Therapeutics S.r.l.) to
(A) execute and deliver all such instruments and documents, and do or cause to
be done all such other acts as may be, in the opinion of the Administrative
Agent, necessary or advisable to register such Restricted Securities Collateral,
or that portion thereof to be sold, under the provisions of the Securities Act,
(B) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (C) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause each applicable Issuer (and the officers and directors thereof) to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.

 

(ii) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section 7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.

 

8. Rights of the Administrative Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:

 

21

 



(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

 

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

 

(vi) to adjust and settle claims under any insurance policy relating thereto;

 

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

 

(viii) to institute any foreclosure proceedings in respect of the Collateral
that the Administrative Agent may deem appropriate;

 

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

 

22

 



(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the Secured Parties or into the name
of any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;

 

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

 

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Administrative Agent shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.

 

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

 

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

23

 



(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

(e) Releases of Collateral.

 

(i)  If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

 

(ii)  The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

24

 



9. Application of Proceeds. After the exercise of remedies provided for in
Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any
Secured Party in cash or Cash Equivalents will be applied in reduction of the
Secured Obligations in the order set forth in the Credit Agreement.

 

10. Continuing Agreement. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, subject to the terms of the Loan Documents, all reasonable
out-of-pocket costs and expenses (including without limitation any reasonable
outside counsel legal fees and disbursements) incurred by the Administrative
Agent or any Secured Party in defending and enforcing such reinstatement shall
be deemed to be included as a part of the Secured Obligations.

 

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

 

12. Successors in Interest. This Agreement shall be binding upon each Grantor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

 

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement; provided
that notices and communications to the Grantors shall be directed to the
Grantors, at the address of the Borrower set forth in Section 11.02 of the
Credit Agreement.

 

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

 

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

25

 



16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
after the occurrence of any Event of Default and during the continuation
thereof, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the Secured Parties under this Agreement, under any
other of the Loan Documents or under any other document relating to the Secured
Obligations.

 

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Exhibit D to the Credit
Agreement or such other form reasonably acceptable to the Administrative Agent.
Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Agreement as an “Grantor” and have all of the rights and obligations of a
Grantor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

21. Consent of Issuers of Pledged Equity. Any Loan Party that is an Issuer
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Equity by the applicable Grantors pursuant to this Agreement,
together with all rights accompanying such security interest as provided by this
Agreement and applicable Law, notwithstanding any anti-assignment provisions in
any operating agreement, limited partnership agreement or similar organizational
or governance documents of such Issuer.

 

26

 



22. Joint and Several Obligations of Grantors.

 

(a) Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.

 

(b) Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Secured Obligations, it being the intention of the
parties hereto that (i) all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them and (ii) a separate action may be brought against each Grantor to
enforce this Agreement whether or not the Borrower, any other Grantor or any
other Person is joined as a party.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

 

23. Marshaling. The Administrative Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

24. Injunctive Relief.

 

(a)  Each Grantor recognizes that, in the event such Grantor fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement
or any other Loan Document, any remedy of law may prove to be inadequate relief
to the Administrative Agent and the other Secured Parties. Therefore, each
Grantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

27

 



(b)  The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

 

25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

28

 



Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:ANIKA THERAPEUTICS, INC. a Massachusetts corporation            
  By:/s/ Charles H. Sherwood   Name: Charles H. Sherwood, Ph.D.   Title: Chief
Executive Officer    

 

 

 







 

 

 



Anika – Signature Page to Security Agreement

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By: /s/ Molly Kropp

Name: Molly Kropp

Title: Vice President

 



Anika Specialties – Signature Page to Security Agreement

 

EXHIBIT A

 

[FORM OF]

 

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
__________________ the following Equity Interests of [___________], a
[_________] [corporation] [limited liability company]:

 



No. of Shares Certificate No.                

 

 



 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

 



                  By:       Name:       Title:    

 

 



--------------------------------------------------------------------------------

